Citation Nr: 0717349	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  04-14 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for service connected residuals embryionic cell carcinoma of 
the left testicle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to May 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania which continued a 10 percent 
disability rating for residuals embryionic cell carcinoma of 
the left testicle.


FINDINGS OF FACT

1.  The veteran's left testicle has been removed and his 
right testicle is functioning.

2.  The veteran has had no symptoms or complaints of voiding 
or renal dysfunction.

3.  The residuals of embryonic cell carcinoma of the left 
testicle consist of two painful scars that do not limit 
function, or approximate 12 square inches.


CONCLUSION OF LAW

The criteria for two separate 10 percent ratings for service 
connected residuals embryionic cell carcinoma of the left 
testicle, on the basis of two painful scars, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7804 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a letter dated April 2003, the RO informed the veteran of 
the evidence needed to substantiate the claim, what medical 
or other evidence he was responsible for obtaining, and what 
evidence VA would undertake to obtain.  The letter told the 
veteran that he could send VA information showing that his 
service-connected testicular cancer status post orchiectomy 
had increased in severity.  This notice served to inform him 
of the need to submit relevant evidence in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
        
In the present appeal, service connection has been granted, 
hence the first three elements of Dingess notice are 
satisfied.  The veteran did not receive notice about the 
evidence needed to establish a rating or notice regarding an 
effective date until a May 2006 letter.  The Board is denying 
an increased rating, and no effective date is being set.  He 
is, therefore, not prejudiced by the timing deficiency with 
regard to elements.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

The 2003 notice was provided prior to the appealed rating 
decision, fully in accordance with Pelegrini II and Mayfield.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

Neither the veteran nor his representative have reported 
missing VA or private medical records that need to be 
obtained, and the Board is not aware of any such records.  
Nor is the Board aware of any additional evidence that could 
assist the veteran in substantiating his claim.

Additionally, the veteran underwent VA examinations in May 
2003 and March 2005.  There has been no indication of a 
change in the disability since the most recent examination.
  
Therefore, the facts relevant to the veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

Applicable law and regulations

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2.  In a claim for 
increase, the most recent evidence is given precedence over 
past examinations.  Bowling v. Principi, 15 Vet. App. 1, 10 
(2001); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).

Factual Background

In a January 1995 rating decision, the RO granted service 
connection for testicular cancer secondary to asbestos 
exposure with a noncompensable evaluation under Diagnostic 
Code 7528.  In a May 2003 rating decision, the RO increased 
the veteran's the veteran's disability rating to 10 percent, 
effective March 25, 2003.  This increase was assigned on the 
basis of superficial painful scars under Diagnostic Code 
7804.

In September 2002, Dr. Kang conducted a Consultation at the 
Montgomery Hospital.  Dr. Kang noted that the veteran was 
diagnosed with testicular cancer in 1981 and had a left 
orchiectomy and a radical lymphadenectomy.  Within a year of 
the therapy, the veteran was found to have no recurrent 
disease.

In May 2003 the veteran underwent a VA examination.  The 
examiner noted that the veteran had a history of testicular 
cancer of the left testicle, status post orchiectomy with a 
prosthetic inserted.  The veteran complained of pain over the 
left scrotal area and pain over the scar region where lymph 
nodes were surgically dissected in the abdominal cavity as a 
result of his testicular cancer.  

The veteran had two abdominal scars.  One was three inches in 
length and mildly tender to touch.  There was no keloid 
formation and was not depressed below the skin.  It was 
moderately painful.  The other scar was approximately seven 
inches in length.  It was adherent to deeper tissue and was 
approximately a quarter inch wide.  It was depressed below 
the skin line intermittently approximately a quarter of an 
inch.  An external genital examination demonstrated status 
post orchiectomy with prosthetic testicle in the left side 
with mild tenderness over the scrotal area.  The examiner 
noted that there was no history of incontinence and that the 
veteran was able to obtain an erection with difficulty and 
the help of Viagra.

In February 2004, Dr. Pearlstein stated that the veteran had 
multiple problems including post testicular carcinoma, 
neuropathy, bipolar disorder, chronic pain, depression, 
hepatitis C and migraine headaches.  Dr. Pearlstein concluded 
that the veteran has been totally disabled and unable to 
perform any type of gainful employment.

In March 2005, the veteran underwent a VA examination.  The 
veteran reported pain chronically in his left groin at the 
incisional site.  The examiner noted that no recurrence of 
cancer had been noted.  The veteran had two main scars from 
his surgery.  He had a 3 by 1/4 inch scar in his left groin 
area.  It was smooth, mildly painful and tender.  It was non-
ulcerated and non-disfiguring.  Its color was slightly 
lighter than the surrounding areas.  It was not adherent to 
the underlying tissue.  There was no inflammation of keloidal 
formation noted.  

The other scar was an 8 by 1/2 inch that was painful and tender 
intermittently.  It was smooth and non-ulcerating.  It was 
not adherent to underlying tissue and there was no keloidal 
formation.  There was no inflammation and the scar was 
stable.  The examiner did consider it to be mildly to 
moderately disfiguring.  It was slightly raised minimally 
from surrounding tissue.  The examiner concluded that the 
residuals from the veteran's left testicular cancer did not 
appear to interfere much with his activities of daily living.

Analysis

Genitourinary System

The severity of a genitourinary system disability is 
ascertained, for VA rating purposes, by application of the 
criteria set forth in VA's Schedule for Rating Disabilities 
at 38 C.F.R. §§ 4.115a and 4.115(b).  Malignant neoplasms of 
the genitourinary system are rated under DC 7528.  

Malignant neoplasms of the genitourinary system are to be 
evaluated as 100 percent disabling.  However, following the 
cessation of surgical, X-ray, antineoplastic chemotherapy or 
other therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e) (2006).  If there has been no local 
reoccurrence or metastasis, rate on residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
38 C.F.R. § 4.115b, Code 7528. 

In this case, there is no cancer recurrence.  Therefore, the 
Board is to rate on residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant.  However, the Board 
notes that there is no medical evidence of record indicative 
of renal dysfunction or voiding dysfunction that would 
warrant a compensable evaluation under either rating 
schedule.  Specifically, the May 2003 VA examiner noted that 
there was no history of incontinence and the veteran 
presented with no complaints related to voiding or renal 
dysfunction.  Therefore, the veteran is not entitled to an 
increased evaluation under Diagnostic Code 7528. 

The veteran's service-connected disability has been rated, in 
part, under Diagnostic Code 7524 for removal of testis.  38 
C.F.R. § 4.115b.  This diagnostic code provides for a 
noncompensable rating for removal of one testis, while a 30 
percent rating is warranted for removal of both testes.  A 
note to Diagnostic Code 7524 provides that, in cases of the 
removal of one testis as the result of a service-incurred 
injury or disease, other than an undescended or congenitally 
undeveloped testis, with the absence or nonfunctioning of the 
other testis unrelated to service, a rating of 30 percent 
will be assigned for the service-connected testicular loss.  
38 C.F.R. § 4.115b (Diagnostic Code 7524). 

As the evidence is not indicative of removal of both testis 
or complete atrophy of both testes, an increased rating of is 
not warranted under Diagnostic Code 7523 or Diagnostic Code 
7524.  See 38 C.F.R. § 4.115b.  

Scars

As noted above, the veteran's disability has also been rated 
under Diagnostic Code 7804.  This 10 percent evaluation is 
based on medical evidence of pain and tenderness on 
examination of this superficial scar and is the maximum 
evaluation available under DC 7804.

A higher rating for evaluation of the scars under 7801 
requires that they be deep or cause limitation of motion, and 
exceed an area of 12 square inches (77 square centimeters).  
Although the veteran has argued that his scars exceed 12 
square inches, the most recent examination showed that his 
scars measured 3 inches by 1/4 inch and 8 by 1/2 inch.  In other 
words, the combined area for the two scars was 43/4 square 
inches.  

Additionally, the March 2005 VA examiner concluded that the 
residuals from the veteran's left testicular cancer did not 
appear to interfere much with his activities of daily living.  
The scars thus do not meet or approximate the criteria for an 
evaluation in excess of 10 percent under this Diagnostic 
Code.  38 C.F.R. § 4.118, Diagnostic Code 7801. 

A 10 percent rating is the maximum evaluation available under 
Diagnostic Codes 7802, 7803 and 7805.

A remaining question is whether the veteran is entitled to 
separate 10 percent rating for two painful scars under 
Diagnostic Code 7804.  The rating schedule does not clearly 
answer this question.  While other scar diagnostic codes 
contain notes indicating that separate rating would only be 
provided when the scars were on widely dispersed areas, there 
is no such note to Diagnostic Code 7804.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801, 7802, Notes 1. 

Because Diagnostic Code 7804 does not contain a prohibition 
against multiple ratings for multiple painful scars in the 
same area, the veteran is entitled to separate 10 percent 
ratings for each scar.  Therefore an additional 10 percent 
rating is granted.

Accordingly, the weight of the evidence is against a 
schedular evaluation in excess of the current 10 percent 
rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

There is no showing that residuals of embryonic cell 
carcinoma of the left testicle have resulted in so 
exceptional or unusual a disability picture, so as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  38 C.F.R. § 3.321(b)(1) (2006).

In this regard, the veteran's disability has not been shown 
to markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  The veteran is already in receipt of a total 
rating for compensation purposes based on individual 
unemployability.  There is no allegation of evidence that the 
veteran's inability to perform any type of gainful employment 
in large part to his residuals embryionic cell carcinoma of 
the left testicle.  There is also no evidence of recent 
hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met. See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 


ORDER

Entitlement to two separate 10 percent ratings for residuals 
embryonic cell carcinoma of the left testicle, on the basis 
of two painful scars, is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


